Citation Nr: 0916893	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-12 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for sinus disorder.

4.  Entitlement to service connection for right ear hearing 
loss.

5.  Entitlement to service connection for residuals of 
bilateral inguinal hernias.

6.  Entitlement to an initial rating in excess of 10 percent 
for thoracolumbar spine strain, residuals of L2 compression 
fracture.

7.  Entitlement to an initial rating in excess of 10 percent 
for acromioclavicular degenerative joint disease of the right 
shoulder with chronic strain.

8.  Entitlement to an initial rating in excess of 10 percent 
for right knee chondromalacia with moderately severe 
patellofemoral pain syndrome.  

9.  Entitlement to an initial rating in excess of 10 percent 
for left knee chondromalacia with moderately severe 
patellofemoral pain syndrome.

10.  Entitlement to an initial rating in excess of 10 percent 
for right upper extremity carpal tunnel syndrome.

11.  Entitlement to an initial rating in excess of 10 percent 
for left upper extremity carpal tunnel syndrome.

12.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

13.  Entitlement to an initial compensable rating for left 
ear hearing loss.

14.  Entitlement to an initial compensable rating for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from May 1974 to May 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his substantive appeal, received in April 2006, the 
Veteran requested a teleconference hearing.  The RO was 
unsuccessful in its attempt to contact the Veteran by 
telephone to schedule such a hearing and it appears that no 
further action was taken.  However, the claims file does not 
reflect that the Veteran has withdrawn his request for a 
hearing.  In April 2009, the Veteran's representative 
asserted that the case was not yet ready for appellate review 
since the AOJ had failed to provide the Veteran a hearing.  

Under applicable regulation, a hearing on appeal will be 
granted if a veteran, or his or her representative, expresses 
a desire to appear in person.  38 C.F.R. § 20.700 (2008).  
The importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.  

Based on the foregoing, the Board will presume the Veteran 
still desires a hearing before a VLJ at the RO, via 
videoconference.  Because such hearings are scheduled by the 
RO, see 38 C.F.R. § 20.704(a)), the Board is remanding the 
case for that purpose.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a 
videoconference hearing before the Board, 
as the docket permits.  A copy of the 
notice to the Veteran of the scheduling 
of the hearing should be placed in the 
record.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


